Citation Nr: 0207405	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  98-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for major depression to 
include post-traumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from April 1960 to March 1964 
and from September 1967 to August 1969.  Service in Vietnam 
is indicated by the evidence of record.  

The veteran's service connection claim comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
in May 1997 and March 1998 from the Department of Veteran's 
Affairs (VA) Regional Office in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The veteran has been diagnosed with major depression and 
generalized anxiety disorder, which has been related to his 
experience in service by examining and treating physicians.  

2. The veteran is not shown to have PTSD by a preponderance 
of the competent medical evidence of record.


CONCLUSIONS OF LAW

1.  The veteran's major depression and generalized anxiety 
disorder was incurred during his active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contentions that he 
has an a psychiatric disability which had its onset during 
service and that service connection is therefore warranted.  
In particular, the veteran claims that he has PTSD as a 
result of such stressors as witnessing the death of a United 
States Marine and seeing dead bodies brought aboard his ship.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's major depression and PTSD 
claims, and then proceed with an analysis of the issue on 
appeal.

Relevant Law and Regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of these claims has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in May 1997 and March 1998 rating decisions of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a March 
1998 statement of the case and three supplemental statements 
of the case in April 1998, August 2000, and January 2002, the 
RO notified the veteran of regulations pertinent to service 
connection claim, informed him of the reasons for which it 
had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Finally, the veteran was sent a letter dated in 
October 1997 informing him of the specific details required 
to establish an in-service stressor event for his PTSD issue.  
The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

(ii.) Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   
  
After having reviewed the record, the Board is of the opinion 
that VA complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence.  The veteran's service 
medical records are included in the claims file, as are 
private medical reports.  In addition, the veteran was 
afforded two VA examinations in December 1997 and November 
1998.  All known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend otherwise.  

The Board additionally notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.

In short, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Service Connection - in general 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2001).  

Combat Status

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. 3.304(d) (2001).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  


Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
1991); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Factual Background

The veteran's service medical records are included in the 
claims file.  During his first period of active service, the 
veteran was examined in April 1960 for induction and in March 
1964 for separation.  At his second induction examination in 
September 1967, the veteran again indicated that he did not 
suffer from nervousness or depression.  

In November 1968, the veteran was hospitalized for a suicide 
attempt.  He was initially admitted after taking an overdose 
of aspirin, and was then found to have "recent superficial 
slash marks" on both wrists.  A mental health examination 
indicated that he was disheveled, despondent, depressed and 
had a flattened affect.  Ultimately, he was diagnosed with 
acute situational maladjustment with a suicide attempt.  The 
veteran's symptoms improved and he returned to active duty.  

The veteran separated from service in August 1969.  In a 
Report of Enlistment Performance Evaluation dated in August 
1969, the veteran's work performance received such remarks as 
"excellent," "high level of effectiveness," and 
""increase in motivation" when he worked alone.  It was 
further noted, however, that "personality conflicts" and 
age differences caused a decreased effectiveness when he 
worked with others.  

After service, the veteran remained in the reserve and had 
periodic medical examinations in July 1986, October 1987, 
October 1988 and July 1989.  All were negative for 
psychiatric complaints, treatment, or symptoms.  

V.G.B., M.D. examined the veteran in July 1994.  In a 
subsequent letter, he stated that the veteran appeared to 
have developed a "smoldering depression" known as 
dysthymia.  He indicated that it was due to prolonged work-
related stress.  Dr. V.G.B. made no reference to the 
veteran's active service.

A December 1995 letter from S.S.V., M.D. is of record.  Dr. 
S.S.V. indicated that the veteran had been treated at his 
clinic since July 1994.  During that time he had been 
diagnosed with major depression and a dysthymic disorder, 
which Dr. S.S.V. indicated was aggravated by his supervisor 
at the United States Postal Service (USPS).  Psychometric 
testing confirmed the presence of a severe generalized 
anxiety disorder with possible moderately severe PTSD with 
manic features.  Dr. S.S.V's diagnostic impression was that 
the veteran suffered from major depression of moderate 
severity, single episode; generalized anxiety disorder, 
severe and chronic; and chronic dysthymic disorder which had 
been long-standing, for at least 10 years.  Dr. S.S.V. also 
indicated that because the veteran's PTSD was caused by a 
heart attack and loss of consciousness occurring when he was 
alone in a basement restroom.  He subsequently developed a 
severe fear of not only a heart attack, but being in lonely, 
unattended places.  Dr. S.S.V. asserted that the veteran's 
heart attack episode led to his PTSD.  He did not reference 
the veteran's military service in his opinion.

In a July 1996 letter, Dr. S.S.V. addressed the veteran's 
severe job-related stress, his psychological and emotional 
injury suffered while working for the USPS, the trauma caused 
by the his heart attack, and his subsequent apprehension and 
phobia of returning to the USPS.  The veteran's active 
service was not mentioned in the letter. 

In August 1996 the veteran filed a claim for VA compensation 
benefits (VA Form 21-526).  He stated that he had been 
hospitalized while he was in the service due to psychiatric 
problems, which he characterized as "stress, emotional 
problems". 

The veteran was afforded a VA examination, with specific 
emphasis on PTSD, in December 1997.  The claims file was 
reviewed in conjunction with the examination.  The veteran 
reported witnessing the death of a United States Marine while 
aboard the USS Holmes County in service.  He also related 
having difficulties with one of his superiors, indicating 
that this individual gave him stress.  Finally, he asserted 
that he viewed wounded and dead being brought aboard his 
ship.  

Following a clinical evaluation, the veteran was diagnosed 
with anxiety, not otherwise specified, and a dysthymic 
disorder.  The examiner stated that the veteran did not have 
PTSD.  He related that while the veteran did have many 
symptoms which could be of PTSD, it was his opinion that the 
events with his superior non-commissioned officer did not 
seem to be of any great significance to him.  In addition, 
the examiner did not perceive that the veteran had lasting 
difficulties with seeing the death of the marine or the 
arrival of the wounded.  The examiner did note that the 
veteran had been affected by his experiences in the military, 
and that he did have problems with trusting others.  He 
related such difficulties to other mental disorders, not 
PTSD.

In October 1997, the RO had requested the veteran to provide 
details concerning his alleged stressors during service.  In 
a statement from the veteran received in March 1998, he 
indicated that he witnessed the death of a marine while he 
was loading equipment onto their ship.  He indicated that the 
marine was struck in the head and killed instantly, and that 
the event had a lasting impact on his mind.  The veteran also 
referenced interactions with a superior non-commissioned 
officer.  He indicated that the officer berated other 
enlistment men and that such incidents "affected his mind."  
In addition, he reported watching helicopters return to his 
ship with wounded and dead marines.  The veteran listed a 
number of his symptoms including, mental confusion, 
depression, irritability, impaired concentration, and 
nightmares.

In an August 1998 letter, Dr. S.S.V. asserted that the 
veteran's psychiatric disorder was first manifested in 1968 
while he was in service.  Further, he indicated that the 
veteran's PTSD, diagnosed in 1995, was a relapse of his in-
service disorder.  He maintained that the veteran's 
depression and PTSD were aggravated by the stress he 
experienced in service and resulted in his stress and 
psychological injury he received at the USPS.

The veteran was provided with another VA psychiatric 
examination in November 1998.  The examiner reviewed the 
claims file in conjunction with the examination.  At that 
time, the veteran's subjective complaints included 
nervousness, insomnia, lack of trust, and irritability with 
people who had control over him.  He maintained that he had 
these complaints since service.  He indicated that his 
present mental and emotional state was related to incompetent 
behavior and abuse by his superiors while he was in service.  
He related that he had a difficult time coping with his 
superior during that time.  Following a clinical evaluation, 
the examiner diagnosed the veteran with major depression in 
partial remission and a generalized anxiety disorder.  The 
examiner concluded by stating that the veteran's present 
stressors in his civilian life were directly related to the 
same stressors he experienced while in service.

Enclosed with a January 2000 letter from the U.S. Armed 
Services Center for Research of Unit Records was a history of 
the USS Holmes County during the time the veteran was aboard.  
The letter stated that the history did not reference an 
incident of a marine being killed in the manner described by 
the veteran.

In an August 2001 letter to the Texas Department of Labor, 
Dr. S.S.V. stated that, in his opinion, the veteran suffered 
from major depression during his second tour of duty in 1968 
after suffering a severe trauma during his first tour of 
duty.  He further remarked that the veteran continued to 
suffer from chronic depression and symptoms of PTSD, and 
developed a severe generalized anxiety disorder in 1995.  
Finally, Dr. S.S.V. asserted that the veteran suffered from a 
chronic mental illness originating during his navy service, 
which was "unquestionably aggravated and made worse" by his 
work-related stress at the USPS.

Analysis

The veteran is seeking service connection for a psychiatric 
disability, to include PTSD.  For reasons and bases to be 
expressed below, the Board concludes that the veteran has a 
psychiatric disability, generally characterized as major 
depression with anxiety, which is related to his naval 
service.  The Board additionally concludes that the 
preponderance of the medical evidence does not support the 
proposition that he has PTSD and, moreover, his alleged 
stressors have not been corroborated, as is required by law 
and regulation.

Major depression and generalized anxiety disorder

The veteran's pertinent medical history has been 
recapitulated above.  It is uncontroverted that he was 
psychiatrically hospitalized from September to November 1968 
after what was perceived as a suicide attempt.  During the 
hospitalization, he described despondency and difficulty 
dealing with a superior officer.  His condition improved, he 
returned to duty and evidently functioned well, although it 
was reported that he had some difficulty with superiors.  
After service, he evidently did well in the reserves and at 
the USPS for a number of years.  In the mid 1990's, however, 
he sought psychiatric care after a conflict with a superior 
at USPS.  Since that time, he has been diagnosed on several 
occasions with major depression and a generalized anxiety 
disorder.  

The question which must be answered by the Board is whether 
there is any relationship between the psychiatric problems 
evident during service and the currently diagnosed major 
depression and a generalized anxiety disorder.  In that 
connection, there are of record two medical opinions, from 
the November 1998 VA examiner and Dr. S.S.V., which relate 
the veteran's depression and anxiety to his naval service.  
There is no medical opinion evidence to the contrary.  

After having considered the matter, the Board concludes that 
the evidence of record supports a grant of service connection 
for major depression and a generalized anxiety disorder.  In 
short, there are uncontradicted medical opinions which relate 
these current problems to the veteran's service.  In 
particular, the medical opinion evidence indicates that 
stress associated with the veteran's conflicts with his 
superiors, which was documented during service, have become 
exacerbated in recent years.    

In short, service connection is granted for major depression 
and generalized anxiety disorder.  To this extent, the appeal 
is allowed.

PTSD

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

The veteran received a diagnosis of PTSD from his private 
physician, Dr. S.S.V.
Of interest, however, is the fact that Dr. S.S.V. for a 
number of years did not ascribe the veteran's alleged PTSD to 
his naval service but rather to post service causes such as a 
conflict with his supervisor at USPS and a heart attack.  It 
is only in more recent years that Dr. S.S.V. has indicated 
that service may play a role in the alleged PTSD.  Indeed, it 
was not until August 1998, in an "opinion regarding 
eligibility for veteran's benefits," that Dr. S.S.V. 
indicated that the veteran had PTSD related to service.  In 
that letter, he repeated the veteran's in-service traumatic 
experiences, as reported by the veteran, but he did not 
specifically state that the PTSD diagnosis related to such 
traumatic incidents.  Instead, he asserted that the alleged 
PTSD was, in fact, a relapse of a "condition" which the 
veteran suffered from in the 1960s.  

The Board places greater weight of probative value on other 
medical evidence which concludes that the veteran does not 
have PTSD.  In particular, the December 1997 VA examiner 
specifically stated that the veteran does not suffer from 
PTSD.  The examiner remarked that while the veteran has 
symptoms which could be related to PTSD, they are more likely 
related to his other mental disorders.  With respect to the 
veteran's reported stressor events, the VA examiner asserted 
that he saw no indication that the veteran had any real 
difficulties with them.  A second VA examiner, in November 
1998, diagnosed the veteran with major depression and not 
PTSD.  In addition, Dr. V.G.B, in July 1994.  He diagnosed 
the veteran with depression and made no reference to PTSD.  
Even Dr. S.S.V. has diagnosed the veteran as having 
depression. 

The medical evidence which diagnoses depression and anxiety 
far outweigh Dr. S.S.V.'s somewhat unclear and inconsistent 
comments about the nature of the veteran's psychiatric 
disability, which appear to change depending on the forum 
involved.  Consequently, the Board finds that service 
connection is not warranted because a preponderance of the 
evidence shows that the veteran does not experience PTSD.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where 
the proof is insufficient to establish a present disability 
there can be no valid claim for service connection).

In addition, the Board observes that even if a diagnosis of 
PTSD was conceded, there is no credible supporting evidence 
that an in-service stressor actually occurred must be 
addressed.

The veteran was a storekeeper during service.  There is no 
evidence that he served in combat, and he has made no 
allegations that he as involved in combat during his time in 
service.  Accordingly, the Board finds that presumptions 
applicable to combat veterans do not apply in this case.  See 
38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (2001).

As discussed above, in the absence of combat status, there 
must be corroboration of alleged stressors.  In this case 
although the veteran has reported events that may be 
classified as in-service stressors, there is no objective 
evidence in support of thereof.  In particular, the January 
2000 letter from the U.S. Armed Services Center for Research 
of Unit Records specifically stated that the history of the 
USS Holmes County failed to include the death of a United 
States Marine as described by the veteran.  The veteran was 
requested to supply specific information which would enable 
the RO to make further inquiry as to the claimed stressful 
incidents.  The veteran was unable to comply with the 
specific date requirement.  The dates he provided in his 
February 2000 statement, 1962 or 1963, were not specific 
enough to verify the stressor event.

In short, there is no corroboration of the veteran's 
contention as to any in-service stressor.  Consequently, 
element (3) of 38 C.F.R. § 3.304(f) (2001) has also not been 
satisfied, and the veteran's claim accordingly fails on that 
basis also.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against that part of the veteran's claim involving PTSD. As 
discussed in detail above, service connection is, however, 
granted for major depression and generalized anxiety 
disorder. 





CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for major depression and 
generalized anxiety disorder is granted.   



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

